DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				General Remark
1/ Claims 1-20 are pending
2/ Claims 1, 13 and 18 are independent
3/ IDS filed 05/10/2021 has been considered

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 15 of U.S. Patent No. 11004290. The corresponding claim limitations of the corresponding claims is indicated below.



Claims 1 of 17315522

Claims 1 of US pat. No. 11004290
a detection system configured to output a signal in response to detection of a portable identification feature of a guest of an amusement park…
a detection system configured to detect a portable identification feature associated with a guest at an entrance into an amusement park to automatically identify that the guest has arrived at the amusement park, wherein the detection system is configured to output an entry signal when the detection system detects the portable identification feature at the entrance into the amusement park

receive guest selections of two or more attractions of the plurality of attractions
Receive attraction preference data comprising an attraction list having two or more attraction of the plurality of attractions selected by the guest.
receive the signal indicating that the guest is present at the amusement park
Receive an entry signal indicating that the guest has arrived at the amusement park
determine, in response to receiving the signal, operational status data for the two or more attractions indicated by the guest selections
Receive, in response to receiving the entry signal, operational status data for the two or more attractions selected by the guest

Generate, in response to receiving the operational status data, a proposed itinerary for the guest


Regarding claim 1, Although the claims at issue are not identical, they are not patentably distinct from each other because:
- Albeit for the limitations such as: Generate, in response to receiving the operational status data, a proposed itinerary for the guest  in claim 1 of US pat. No. 11004290, the claim limitations are similar with limitations of claim 1 of the instant application. 
-For instance, system of claim 1 of the instant application receives guest selection of an attraction;  The system receives signal that indicates that the guest arrived at the amusement park; Based on the detection that the guest arrived at the park, determines operational status of the attraction; Based on that determination, generates reservation.
-Similarly system of claim 1 of US pat. No. 11004290 receives attraction preference data to select attraction; receives a signal indicating that the guest arrived at the amusement park; in response to the guest’s arrival, determines operational status of the attraction; Based on the above determination, generates proposed itinerary.
-The difference between claim 1 of the instant application and claim 1 of US pat. No. 11004290 is that reservation is substituted for proposed itinerary. However, generating reservation or generating proposed itinerary are known in the art. The substitution of reservation, and proposed itinerary interchangeably is no more than the see MPEP 2143). A person having Ordinary skill in the art at the time the  effective filing date of the instant application would have substituted one of the  known elements for the other, and the results of the substitution such as generating content for the user based on the user arrival at the attraction site would have been predictable. Therefore, it would have been obvious to one of ordinary skill in the art to interchangeably replace reservation, and proposed itinerary, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable and an obvious variation.
Therefore, although the claims at issue are not identical, the differences between the subject matter sought to be patented and claim limitations of US pat. No. 10304276 are such that the subject matter as a whole would have been obvious.
- Regarding claim 13, Although the claims at issue are not identical, they are not patentably distinct from each other because:
Albeit for the limitations such as: Generate, in response to receiving the operational status data, a proposed itinerary for the guest  in claim 11 of US pat. No. 11004290, the claim limitations are similar with limitations of claim 13 of the instant application. 
-For instance, system of claim 13 of the instant application receives guest selection of an attraction;  The system receives signal that indicates that the guest arrived at the amusement park; Based on the detection that the guest arrived at the park, determines operational status of the attraction; Based on that determination, generates reservation.
US pat. No. 11004290 receives attraction preference data to select attraction; receives a signal indicating that the guest arrived at the amusement park; in response to the guest’s arrival, determines operational status of the attraction; Based on the above determination, generates proposed itinerary.
-The difference between claim 13 of the instant application and claim 11 of US pat. No. 11004290 is that proposed itinerary is substituted for reservation. However, generating reservation or generating proposed itinerary are known in the art. Besides, substitution of reservation, and proposed itinerary interchangeably is no more than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. A mere substitution of one known element for another to obtain predictable results or to arrive to a predictable result is an obvious variation (see MPEP 2143). A person having Ordinary skill in the art at the time the  effective filing date of the instant application could have substituted one of the  known elements for the other, and the results of the substitution such as generating content for the user based on the user arrival at the attraction site would have been predictable. Therefore, it would have been obvious to one of ordinary skill in the art to interchangeably replace reservation, and proposed itinerary, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
Therefore, although the claims at issue are not identical, the differences between the subject matter sought to be patented and claim limitations of US pat. No. 10304276 are such that the subject matter as a whole would have been obvious.
Regarding claim 18, Although the claims at issue are not identical, they are not patentably distinct from each other because:
Albeit for the limitations such as: Generate, in response to receiving the operational status data, a proposed itinerary for the guest  in claim 11 of US pat. No. 11004290, the claim limitations are similar with limitations of claim 13 of the instant application. 
-For instance, processing system of claim 18 of the instant application receives guest selection of an attraction;  The system receives signal that indicates that the guest arrived at the amusement park; Based on the detection that the guest arrived at the park, determines operational status of the attraction; Based on that determination, generates reservation.
-Similarly system of claim 15 of US pat. No. 11004290 receives attraction preference data to select attraction; receives a signal indicating that the guest arrived at the amusement park; in response to the guest’s arrival, determines operational status of the attraction; Based on the above determination, generates proposed itinerary.
-The difference between claim 18 of the instant application and claim 15 of US pat. No. 11004290 is that proposed itinerary is substituted for reservation. However, generating reservation or generating proposed itinerary are known in the art. The substitution of reservation, and proposed itinerary interchangeably is no more than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. A mere substitution of components in prior arts to arrive to a predictable result is an obvious variation (see MPEP 2143). A person having Ordinary skill in the art at the time the  effective filing date of the instant application could have substituted one of the  known elements for the other, and the 
Therefore, although the claims at issue are not identical, the differences between the subject matter sought to be patented and claim limitations of US pat. No. 10304276 are such that the subject matter as a whole would have been obvious.

Claim Rejections - 35 USC § 112
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” or “step” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detection system configured to…” in claims 1; 
“a device monitor configured to…” in claims 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a detection system configured to…” in claims 1; and 
 “device monitors configured to…” in claim 6 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Sufficient structure exists 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 6, 9, 13 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sim (US pat. No. 6529786), further in view of Takagi (JP2005141652).
Regarding claim 1. A queue management system, comprising: 
a detection system configured to output a signal in response to detection of a portable identification feature of a guest of an amusement park (col. 3, lines 42-46 discloses (23)   Thus, when a portable module comes within range of a module detector, its transmitted identification code will be received by the module detector and passed on to the queue manager (outputted signal)) the amusement park comprising a plurality of attractions therein (fig. 2, ride1-5 corresponds to the plurality of amusement park);



a data server system comprising one or more processors configured to: 
receive guest selections of two or more attractions of the plurality of attractions; 	receive the signal indicating that the guest is present at the amusement park; 
determine, in response to receiving the signal, operational status data for the two or more attractions indicated by the guest selections; and 
generate, in response to receiving the operational status data, a reservation for the guest based at least on the guest selections and the operational status data;
However, in the same field of endeavor, Takagi discloses:
 a data server system comprising one or more processors configured to: 
receive guest selections of two or more attractions of the plurality of attractions ([0045-0047] discloses it is preferable to make a reservation for the venue, for example, immediately before entering the venue or when leaving the house for the venue. Therefore, for example, as shown in FIG. 3, the user uses the mobile phone 1 and the mobile phone network 7 to execute a reservation process in the management device 50 (one or more processor). The reservation information of the mobile phone 1 is transmitted to the management device 50 via the base station 8 and the network 7; The reservation information 70 includes, for example, data such as a terminal identification code 71, a reception number 72, …data 75, 76, 77, 78 indicating a reservation venue name (guest selection of venue) and reservation time (selection); … When there are a plurality of reservations, the reservation information 71 includes data indicating all reservation venues and reservation times; [0055] discloses the information communication unit can be taken out of the theme park, or the user who has purchased the information 
receive the signal indicating that the guest is present at the amusement park ([0039] discloses the ticket gate 46 of the reception office 36 and the gates 41 to 45 of the venues 31 to 35 communicate with the information communication unit 10 by wireless communication, read the identification code and the reservation information from the storage device of the information communication unit 10, and enter the venue (receiving signal and detecting arrival). For this communication, for example, an infrared communication device or the like may be used. For example, a barcode image is stored together with the identification code of the information communication unit 10, and the barcode can be displayed on the display of the mobile phone. In this case, entrance management is performed by an optical reader that reads the barcode (receiving signal that indicates the guest is at the amusement park); [0044] discloses when the communication between the information communication unit and the reservation confirmation device is established, the reservation confirmation device may determine that there is a use request for a reservation target (detecting arrival)); 
determine, in response to receiving the signal, operational status data for the two or more attractions indicated by the guest selections (([0039] discloses the ticket gate 46 of the reception office 36 and the gates 41 to 45 of the venues 31 to 35 communicate with the information communication unit 10 by wireless communication, read the identification code and the reservation information from the storage device of the information communication unit 10, and enter the venue (receiving signal and detecting arrival; [0057] discloses the reservation information generated on the information communication unit side by operating the information communication unit is provisionally accepted, and the reservation is not confirmed unless the theme park is entered. Detecting the user entered the theme park for confirming provisional reservation to real reservation, corresponds to in response to receiving signal. If the reservation is already full, the reservation becomes invalid (corresponds to determining operational status after the user entered the theme park). The reservation management means 54 determines whether or not the received reservation information is accepted as it is. If it is determined that the reservation is possible, the process proceeds from step S16 to step S17, and reservation registration processing is executed using the received reservation information; [0040] discloses storing reservation information in an information communication unit, making a temporary reservation, arriving at a theme park, and officially accepting the reservation); and 
generate, in response to receiving the operational status data, a reservation for the guest based at least on the guest selections and the operational status data ([0057] 
The reservation information generated off-line on the information communication unit
side by operating the information communication unit is provisionally accepted, and the reservation is not confirmed unless the theme park is entered. If the reservation is already 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Sim with Takagi. The modification would allow managing provisional reservation and changing the provisional information to fixed information, when conditions are met. The modification would allow condition based reservation to use reservation slots effectively when conditions of reserving user are not met. The modification would allow effective utilization of resource and time in amusement park.



Regarding claim 2. The combination discloses queue management system of claim 1.
Takagi further discloses, wherein the portable identification feature comprises a mobile device, and wherein the one or more processors are configured to provide the reservation to the guest via presentation of the reservation on a display screen of the mobile device ([0024] discloses a display, a keyboard, etc. of external devices, such as a mobile phone, can be used as an input / output device of an information communication unit. Since the information communication unit does not require a large high-performance display or the like, the information communication unit can be very downsized. Information transmitted from the management device can include reservation related information such as reservation status and waiting time information in addition to guide information such as congestion information, recommendation information, attraction information, and event information).  
Regarding claim 3. The combination discloses queue management system of claim 1.
Takagi further disclose, wherein the portable identification feature comprises a paper ticket, a plastic ticket, or an electronic ticket, and wherein the detection system comprises a data reader configured to detect a unique identifier of the paper ticket, the plastic ticket, or the electronic ticket ( [0039] discloses The ticket gate 46 of the reception office 36 and the gates 41 to 45 of the venues 31 to 35 communicate with the information communication unit 10 (portable device) by wireless communication, read the identification code and the reservation information from the storage device of the information communication unit 10, and enter the venue. For example, a barcode image 
Regarding claim 6. The queue management system of claim 1, wherein the detection system comprises at least one device monitor disposed inside the amusement park, and wherein the at least one device monitor is configured to output a location signal indicative of a current location of the guest within the amusement park in response to detecting the portable identification feature inside the amusement park (SIM 6529786 col. 1, lines 35-50 (13)   the system includes at least one additional module detector provided at locations away from the or each queue for detecting any portable modules in the vicinity of the or each additional module detector by detecting any transmitted identification codes).  
Regarding claim 9. The combination discloses queue management system of claim 1, wherein the one or more processors are configured to: 
Sim discloses receive a request to register a group comprising at least one additional portableApplication No. 17/315,522 Preliminary Amendment Page 4identification feature and the portable identification feature (col.6 lines 22-25 discloses In one preferred embodiment the present invention can also provide a plurality of portable tagging modules, each portable tagging module being arranged to be carried by a person or a group of people to be tracked); and 
register the at least one additional portable identification feature and the portable identification feature as the group (col. 5, lines 59-67 discloses In one embodiment a plurality of portable modules can be assigned as a group and each member of a group of 

Regarding claim 13. Sim discloses a server system (fig. 2, host computer 3), comprising: 
a memory storing instructions (fig. 2 discloses computer 3 for queue management of amusement park and memory of computer 3 corresponds to memory); and 
one or more processors that, when executing the instructions, are configured to: perform functions (fig. 1, 2 discloses computer 3).
All other limitations of claim 13 are similar with the limitations of claim 1 above. Claim 13 is rejected on the analysis of claim 1 above.




Regarding claim 18. Sim discloses One or more non-transitory, computer-readable media having computer-readable instructions that, when executed by one or more processors of a data server system (fig. 2, host computer 3 discloses server computer implemented in queue management of amusement park), cause the one or more processors to: 
All other limitations of claim 1 are similar with the limitations of claim 1 above.
Claim 18 is rejected on the analysis of claim 1 above.

Claim 4 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Sim (US pat. No. 6529786), and Takagi (JP2005141652), further in view of Macmanus (20030102956).
	Regarding claim 4. The combination discloses queue management system of claim 1.
	But, the combination does not explicitly disclose:
wherein the portable identification feature comprises at least one biometric feature of the guest, and wherein the at least one biometric feature of the guest comprises a facial scan or a finger scan;
	However, in the same field of endeavor Macmanus discloses wherein the portable identification feature comprises at least one biometric feature of the guest, and wherein the at least one biometric feature of the guest comprises a facial scan or a finger scan (20030102956 [0031] Upon admission through one of the theme park`s entry gates 7, each customer or patron, denoted generically in the drawings by the reference character "P," will be given a unique entry token, for use in personally or individually identifying the respective patrons as being in the appropriate queue.  The token may comprise a printed 
	Therefore. It would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Mackmanus. The modification would allow using different biometric features for uniquely identify users. The modification would allow identifying users easily and enabling theme park activity management based on user identity.  
Regarding claim 16. The combination discloses server system of claim 13.
But, the combination does not explicitly disclose:
 wherein the reservation comprises at least one reserved timeslot for at least one of the two or more attractions, and wherein the one or more processors, when executing the instructions, are configured to 
output a reminder of the at least one reserved timeslot a threshold amount of time before the at least one reserved timeslot.
However, in the same field of endeavor, Macmanus discloses wherein the reservation comprises at least one reserved timeslot for at least one of the two or more attractions ([0013] discloses notifying the patron of this fact in advance of the time the patron needs to re-enter the queue line (queue corresponds to time slot of reservation) in order to enter the final assembly area for the attraction), and wherein the one or more processors, when executing the instructions, are configured to 
output a reminder of the at least one reserved timeslot a threshold amount of time before the at least one reserved timeslot (Macmanus[0013] Moreover, the system may be constructed to notify the at least one patron, through the LAN, of the patron's estimated time to re-enter the queue line in order to enter the final assembly area of the attraction. This is accomplished by the system polling the LAN for the at least one patron's communications device, determining the location of the patron within the venue with respect to the attraction, and forwarding this information to the queuing system computer, the queuing system computer then determining the time needed for the patron to return to the attraction and their place in the queue line and notifying the patron of this fact in advance of the time the patron needs to re-enter the queue line in order to enter the final assembly area for the attraction).  
Therefore. It would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Mackmanus. The modification would allow allowing user know the time so that the user returns to attraction site on time to use the attraction site. The modification would allow effective time management and enhanced user experience.





Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Sim (US pat. No. 6529786), and Takagi (JP2005141652), further in view of Redmann (US pg. no. 20020174003),
Regarding claim 5. The combination discloses queue management system of claim 1.
But, the combination does not explicitly disclose:
wherein the 
However, in the same field of endeavor, Redman disclose, wherein the ([0055] a collection of candidate questions for collecting profile factors is generated. Facility guests, or members of a focus group, answer the candidate questions. They also complete a rating for each attraction at the facility).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Redman. The modification would allow providing attraction recommendation to users based on user preference ranking to enhance user experience.
	



	Claim 7-8, 11-12, 14-1, 17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Sim (US pat. No. 6529786), and Takagi (JP2005141652), further in view of Waytena (US 20090204449).
	Regarding claim 7. The combination discloses queue management system of claim 6, wherein the one or more processors are configured to: 
But, the combination does not explicitly disclose:
receive the location signal indicative of the current location of the guest reservation;
delay at least one reservation of the reservation in response to determining that the current location of the guest is greater than a threshold distance from a reserved attraction of the reservation;
However, in the same field of endeavor, Waytena discloses receive the location signal indicative of the current location of the guest reservation ( [0200] discloses check whether the patron will have sufficient time to reach any previously-made reservations that occur after the new reservation (based on distances between attractions that corresponds to location signal); [0128] discloses the current location of the patron is determined by patron input to user interface 201, or in one embodiment it is obtained automatically using a global positioning system (GPS) (not shown) in a conventional manner, coupled to patron information storage 202. In this embodiment, GPS data describing the patron's current location in the park is matched against geographic location data for the attractions in the attraction description storage 205 to determine those attractions the patron is near); and 
delay at least one reservation of the reservation in response to determining that the current location of the guest is greater than a threshold distance from a reserved attraction of the reservation ([0200] 209 checks 726 the timing of these other reservations to 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Waytena. The modification would allow notifying user of approaching time schedule to enable the user arrive at reservation timely. The modification would allow providing users opportunity to manage time and enjoy the attraction efficiently that would increase user satisfaction and effective use of attraction site.
Regarding claim 8. The combination discloses queue management system of claim 6.
But, the combination does not explicitly disclose:
wherein the at least one device monitor comprises a point-of-sale device at a shop or a restaurant within the amusement park wherein the at least one device monitor comprises a point-of-sale device at a shop or a restaurant within the amusement park;
However, in the same field of endeavor, Waytena discloses wherein the at least one device monitor comprises a point-of-sale device at a shop or a restaurant within the amusement park wherein the at least one device monitor comprises a point-of-sale device at a shop or a restaurant within the amusement park ([0048 discloses, Upon initial entry into the park, and payment of a rental fee if necessary, the patron is provided with a PCD 102. The system receiving fee corresponds to point of sale).  

Regarding claim 11. The combination discloses queue management system of claim 9.
But, the combination does not explicitly disclose wherein the one or more processors are configured to: 
receive a reservation request for the group to visit an attraction of the plurality of attractions;
reserve a timeslot for each guest of the group to visit the attraction;
However, in the same field of endeavor, Waytena discloses receive a reservation request for the group to visit an attraction of the plurality of attractions (Waytena discloses  reservation request as, generated by PCD 102 that sent the request to the attraction computer 101. [0088] PCD ID 421 uniquely identifies the PCD 102 that generated the reservation request. [0089] Time 241 of the reservation proposed or confirmed for the reservation request. [0090] Number of patrons 252 included in the reservation request. Alternatively, this value can be derived from who information 242. [0091] Who 242 is an optional field for specifying which guest numbers in the patron's group are included in the reservation); and 
reserve a timeslot for each guest of the group to visit the attraction ([0085] discloses reservation request as, generated by PCD 102 that sent the request to the attraction computer 101. [0088] PCD ID 421 uniquely identifies the PCD 102 that 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Waytena. The modification would allow effective reservation allocation system to enable effective functioning of attraction site and time management of guests. 
Regarding claim 12. The combination discloses queue management system of claim 11.
But, the combination doe not explicitly disclose:
wherein, before reserving the timeslot for each guest of the group, the one or more processors are configured to: 
determine whether a size of the group is greater than a predetermined threshold; in response to determining that the size is not greater than the predetermined threshold, reserve the timeslot
However, in the same field of endeavor, Waytena discloses, wherein, before reserving the timeslot for each guest of the group, the one or more processors are configured to: 
determine whether a size of the group is greater than a predetermined threshold; in response to determining that the size is not greater than the predetermined threshold, reserve the timeslot ([0191] discloses processor 209 determines 705 the effective throughput for the virtual queue by considering the interleave ratio R to allow for admission of patrons from the physical queue. Thus, the effective throughput is VQthroughput=throughput/(R+1) (Eq. 1) where throughput is determined from estimated, projected, current, or historical figures, and is measured as number of guests that can be admitted per unit time. For example, if throughput is 120 guests per hour (predetermined threshold), and the interleave ratio (R) is 2:1, VQthroughput is 120/(2+1)=40. Thus, 40 guests can be admitted from virtual queue 210 per hour. In alternative embodiments, other factors may also be employed in determining VQthroughput. For example, VQthroughput can be reduced by estimated downtime percentages, or it may consider granularity in admissions due to higher cycle capacities, or it may be adjusted according to variations in staffing for the attraction. The system is capable of determining the maximum group size in to the attraction and based on that creates reservation by taking guests from queues. The subsequent limitation is contingent on condition of this limitation. Taking broadest reasonable interpretation, contingent limitation is not given patentable weight. MPEP 2111.04 provides a guidance on how to interpret contingent claim limitations for a system claims. The conditions such as “in response to determining that the size is not greater than …” and “in response to determining that the size is greater than …” are mutually exclusive, therefore, only one of the conditions is met or none is met. The subsequent limitation is not given patentable weight); 

Regarding claim 14. The combination discloses server system of claim 13.
But, the combination does not explicitly disclose:
 wherein the one or more processors, when executing the instructions, are configured to 
receive the signal in response to detection of a portable identification feature of the guest at the amusement park, and wherein the portable identification feature comprises a wearable device or a cellular telephone signals patron's arrival
However, in the same field of endeavor, Waytena discloses wherein the one or more processors, when executing the instructions, are configured to:
receive the signal in response to detection of a portable identification feature of the guest at the amusement park, and wherein the portable identification feature comprises a wearable device or a cellular telephone signals patron's arrival ([0183] When a patron arrives at the attraction in fulfillment of a reservation, a sensor detects patron's arrival... Various mechanisms at or near this entry may be employed to detect the patron's arrival at the attraction. In one embodiment, as the patrons enter the attraction, they may pass their communication device by a transmitter/receiver. The transmitter signals PCD 102 to identify itself; PCD 102 responds with a signal including its PCD_ID, thereby signaling arrival of the patron. The arrival signal is received and sent to attraction computer 101 ; 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Waytena. The modification would allow
Regarding claim 15. The combination discloses server system of claim 13.
But the combination does not explicitly disclose:
wherein the reservation comprises at least one reserved timeslot for at least one of the two or more attractions, and wherein the one or more processors, when executing the instructions, are configured to 
modify, cancel, or transfer the at least one reserved timeslot in response to a user request
However, in the same field of endeavor, wherein the reservation comprises at least one reserved timeslot for at least one of the two or more attractions, and wherein the one or more processors, when executing the instructions, are configured to 
modify, cancel, or transfer the at least one reserved timeslot in response to a user request ([0015] discloses the patron may then be given the opportunity to accept the new reservation time, reschedule, or cancel the reservation. In addition, patrons may initiate changes or cancellations to reservations which result in further updates to the queues stored at attraction computers).  

Regarding claim 17. The combination discloses server system of claim 13.
But, the combination does not explicitly disclose:
wherein the reservation comprises at least one reserved timeslot for at least one of the two or more attractions;
delay the at least one reserved timeslot in response to receiving location information indicating that the guest is more than a threshold distance from a corresponding reserved attraction in a time period before the at least one reserved timeslot;
However, in the same field of endeavor, Waytena discloses wherein the reservation comprises at least one reserved timeslot for at least one of the two or more attractions ([0200] If PCD 102 has transmitted information describing other reservations previously made by the patron), and Application No. 17/315,522 Preliminary Amendment Page 6 wherein the one or more processors, when executing the instructions, are configured to 
delay the at least one reserved timeslot in response to receiving location information indicating that the guest is more than a threshold distance from a corresponding reserved attraction in a time period before the at least one reserved timeslot ([0200] If PCD 102 has transmitted information describing other reservations previously made by the patron, processor 209 checks 726 the timing of these other reservations to determine whether he or she is available at the time specified by timeReq, 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Waytena. The modification would allow adaptively modifying user reservation to accommodate user delay to scheduled time as a result enabling the user use the service on a different time as a result enabling enhanced user experience.
Regarding claim 19. The combination discloses one or more non-transitory, computer-readable media of claim 18.
But, the combination does not explicitly disclose:
wherein, the guest selections comprise a preferred reservation time for each attraction of the two or more attractions and a ranked level of interest for each attraction of the two or more attractions;
However, in the same field of endeavor, Waytena discloses  wherein, the guest selections comprise a preferred reservation time for each attraction of the two or more attractions and a ranked level of interest for each attraction of the two or more attractions ([0055] fig. 2 discloses an interface is displayed to the user to gather the user preference data of attraction (ranked level) and time of the preferred attraction; Patron information typically includes the number of people in the group, their ages, heights, and attraction preferences (ranked level));


Regarding claim 20. The combination discloses one or more non-transitory, computer-readable media of claim 18.
But, the combination does not explicitly disclose wherein the computer-readable instructions cause the one or more processors to 
push wait time information for at least one attraction of the plurality of attractions to the portableApplication No. 17/315,522 Preliminary Amendment Page 7 identification feature in response to determining that the at least one attraction is associated with a wait time less than a threshold wait time.
However, in the same field of endeavor, Waytena discloses wherein the computer-readable instructions cause the one or more processors to;
push wait time information for at least one attraction of the plurality of attractions to the portableApplication No. 17/315,522 Preliminary Amendment Page 7 identification feature in response to determining that the at least one attraction is associated with a wait time less than a threshold wait time ([0127] discloses how far in advance of an upcoming reservation to alert the patron (for example, five minutes or ten minutes, or variable depending on distance to the attraction. The system is capable of pushing alert to the user a head of predetermine time of reservation for attraction; [0161] discloses the amount of alert time may be dynamically varied as a function of the patron's distance to the attraction and estimated travel time, using GPS 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Waytena. The modification would allow users to arrive to reserved attraction sites on time. The modification would allow effective time management to users of the attraction sites.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Sim (US pat. No. 6529786), and Takagi (JP2005141652), further in view of Keever (US 20030120801).
Regarding claim 10. The combination discloses queue management system of claim 9.
But, the combination does not explicitly disclose:
wherein the portable identification feature and the at least one additional portable identification feature each comprise an electronic device, and wherein the one or more processors are configured to establish a group communication channel between at least the portable identification feature and the at least one additional portable identification feature;
 establish a group communication channel between at least the portable identification feature and the at least one additional portable identification feature ( [0003] Typical existing communication systems such as cellular phones and Citizen Band (CB) radios are not convenient for group communication in entertainment venues. Group communication is the ability to seamlessly communicate between group members without the need for setting up independent calls or communication channels between each member of a user defined group. A user defined group, such as a group of family members that wish to communicate at an entertainment venue, is referred to as a micronet. The members of the user defined group (e.g. family members) are referred to as micronet members. With group communication capabilities, a micronet member may send a message that is received by all other members of the micronet substantially simultaneously. Group communication also allows a micronet member to receive messages from all other members of the micronet).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Keever. The modification would allow enabling groups to communicate among themselves even if the members are not together. The modification would allow communication among group members.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445